Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  160803 & (52)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee/                                                                       Elizabeth T. Clement
            Cross-Appellant,                                                                          Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 160803
                                                                   COA: 348542
                                                                   St. Clair CC: 2015-002000-FC
  ANDREW THOMAS COWHY,
          Defendant-Appellant/
          Cross-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 19, 2019
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2020
         t1216
                                                                              Clerk